DETAILED ACTION
	Claims 9-19 are pending in this application, with claims 9 and 17 being independent.  Non-elected claims 19-21 have been withdrawn from consideration. Thus, only claims 9-16 remain under consideration.
Notice AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Obligation Under 37 CFR 1.56 – Joint Inventors
 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Election/Restrictions
 	Applicant’s election without traverse of Species I (claims 9-16) in the reply filed May 17, 2021 is acknowledged.
Priority
 	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Specification
 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Drawings
	The drawings were received on December 2, 2019.  These drawings are acceptable.
 Claim Objections
 	Claim 13 is objected to because of the following informalities:  
 	“a triangular mesh model” (lines 1-2) lacks proper antecedent basis because “a triangular mesh model” is previously recited in line 5 of claim 9.
 	Claim 13 recites, “dividing edges of each triangle forming the triangle mesh model into frontier edges and inner edges” (lines 3-4 of claim 13), which could be interpreted as segmenting each edge of each triangle into two segments, e.g., “a frontier edge” and “an inner edge.”  However, based on paragraph [0066] of the published application, clearly, the claimed “dividing” actually corresponds to distinguishing between frontier edges and inner edges, i.e., “identifying” or “determining” whether each edge is a frontier edge or an inner edge (¶ [0066]: “If there is a triangular mesh model 400 as shown in FIG. 19A, edges of triangles that form the triangular mesh model include frontier edges 401 and inner edges 402. The frontier edges are those on the edges or boundaries of the triangular mesh model 400, and the inner edges 402 are those inside the triangular mesh model 400. It is simple to distinguish between the frontier edges and the inner edges. For instance, if one triangle has a certain edge as its side, the edge is a frontier edge. If two triangles have the certain edge as their sides, the edge is an inner edge.”).
 	 	The examiner recommends amending lines 3-4 of claim 13 to recite, “for each edge of each triangle forming the triangle mesh model, determining whether the edge is a frontier edge or an inner edge.”
 	Appropriate correction is required. 
 	Claim 14 is objected to because of the following informalities:
 	Claim 14 recites, “wherein if an inner edge is collapsed, edges affected by the collapsed inner edge are all inner edges”.  This is inaccurate since it is possible to collapse an inner edge such that edges affected by the collapsed inner edge are not all inner edges. See paragraph [0068] of the published application (¶ [0068]: To find out whether an inner edge is collapsible, one of the two endpoints of the inner edge can be selected and shifted, only if adjoining edges that are affected by shifting of the selected endpoint are all inner edges. If the two endpoints are shifted and only inner edges are affected in both cases, testing is conducted whether the inner edges are all collapsible in both cases.”).  
The examiner recommends amending claim 14 to recite, “wherein an inner edge is only collapsed if all of the edges of the triangular mesh model affected by collapsing the inner edge are all inner edges.”
 	Appropriate correction is required.
	Claim 15 is objected to because of the following informalities:
 	“a decrease” (line 2), “an acceptable range” (lines 2-3), “a decrease” (line 3) and “an acceptable range” (lines 3-4) each lack proper antecedent basis (“the decrease” and “the acceptable range” would be proper).
 	Claim 15 recites, “wherein if an inner edge is collapsed, determining whether a decrease in LOD due to the collapsed edge is within an acceptable range involves determining whether a decrease in LOD is within an acceptable range, with respect to an angle between normal vectors for all of the triangles before and after transformation due to the collapsed edge.”  However, the meaning of “an angle between normal vectors for all of the triangles before and after transformation due to the collapsed edge” is unclear at least since it may refer to either an angle between vectors of different triangles, before and after a transformation due to the collapsed edge, or an angle between a normal vector of each triangle before a transformation due to the collapsed edge and the normal vector of the same triangle after the transformation due to the collapsed edge. 
 		Based on the examiner’s understanding of the specification (see ¶ [0067] and FIG. 20 of the published application), the examiner recommends amending claim 15 to recite, “wherein if an inner edge is collapsed, determining whether the decrease in LOD due to the collapsed edge is within the acceptable range involves determining whether the decrease in LOD is within the acceptable range, with respect to an angle between a normal vector of each triangle before a transformation due to the collapsed edge and the normal vector of that triangle after the transformation due to the collapsed edge.”
	Appropriate correction is required.
	Claim 16 is objected to because of the following informalities:
 	“a decrease” (line 2), “an acceptable range” (lines 2-3) and “a decrease” (line 3) each lack proper antecedent basis (“the decrease” and “the acceptable range” would be proper).
 	Claim 16 recites, “wherein if a frontier edge is collapsed, determining whether a decrease in LOD due to the collapsed edge is within an acceptable range involves determining whether a decrease in LOD is within the acceptable range, with respect to an angle change before and after the collapse of adjoining frontier edges connected to the collapsed frontier edge.”  It is unclear what “angle change” is being claimed.  Clearly, not just any “angle change” would work.  Moreover, “an angle change before and after the collapse of adjoining frontier edges” may be interpreted as meaning two angle changes, e.g., “an angle change before the collapse of adjoining frontier edges” and “an angle change after the collapse of adjoining frontier edges”.  And finally, “the collapse of the adjoining frontier edges” is incorrect.  The frontier edge is collapsed, and one of the adjoining frontier edges is “affected”, not “collapsed”.  See paragraph [0069] and FIG. 21 of the published application. 
 		Based on the examiner’s understanding of the specification, the examiner recommends amending claim 16 to recite, “wherein if a frontier edge is collapsed, determining whether the decrease in LOD due to the collapsed edge is within the acceptable range involves determining whether the decrease in LOD is within the acceptable range, with respect to an angle between an adjoining frontier edge before the collapse of the frontier edge and the adjoining frontier edge after the collapse of the frontier edge.”
	Appropriate correction is required.
.  	 
 	Claim 13 is also objected  to as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  determining, depending on if the collapsed edges are frontier edges or if the collapsed edges are inner edges, whether a decrease in LOD due the collapsed edges is within an acceptable range.
   	Otherwise, as claimed, the recited step of “dividing edges of each triangle forming the triangle mesh model into frontier edges and inner edges” serves no purpose within the claimed method.  See the last three sentences of paragraph [0066] of the published application (US 2020/0105058) (¶ [0066]: “A decision as to whether to lower the LOD through the edge collapse operation is dependent on whether the edge to be collapsed is a frontier edge or an inner edge. FIG. 20 describes a case where edges to be collapsed are inner edges, and FIG. 21 describes a case where edges to be collapsed are frontier edges.”).
Claim Rejections – 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims at issue;
Resolving the level of ordinary skill in the pertinent art; and
Considering objective evidence present in the application indicating obviousness or nonobviousness.

   	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over BERNARDINI et al. (US 6,278,457, hereinafter “BERNARDINI”) in view of ZWIKKER et al. (US 6,580,425, hereinafter “ZWICKER”).
 	Regarding claim 9, BERNARDINI discloses a method for processing 3D data (col. 1, line 61: “a method for simplifying a geometric model”) for use in web services (col. 1, lines17-20: “The use of Simplified models is also advantageous when transmitting a model over a network having a limited bandwidth.”), the method comprising the steps of:
 	receiving 3D data (e.g., col. 3, line 15: “a dense triangle mesh”) about a 3D object (e.g., col. 3, lines 15-17: “a dense triangle mesh representing a surface or surfaces 40 of an object model (e.g., the head of golf club)”  col. 1, lines 52-53: “an original, more complex model.”    NOTE: In order for the graphics system 10 (FIG. 1) to perform “simplification of a 3-D geometric model” (col. 3, lines 10-11), the graphics system must, by necessity, first obtain the “3-D geometric model”.  Thus, “receiving 3D data” is inherently taught by BERNARDINI.);
 	making the 3D data about a 3D object (e.g., col. 3, lines 15-16: “a dense triangle mesh representing a Surface or Surfaces 40 of an object model”) into lightweight triangular mesh data (e.g., col. 3, line 18: “a coarser mesh” ) (col. 3, lines 15-20: “Referring to FIG. 2A, a dense triangle mesh representing a Surface or Surfaces 40 of an object model (e.g., the head of golf club) is Sampled at a number of points (shown as dots 40A). Referring to FIG. 2B, a coarser mesh is then synthesized from the Sample points, representing a simplified model of the object model.”  col. 4, lines 28-31: “a polyhedral Synthesis algorithm is employed to compute a triangle mesh that interpolates the Sample points 40A, thereby approximating the Shape of the original object.”  col. 6, line 58 – col. 7, line 4: “More particularly, a computer implemented method for generating a simplified model of a geometric model includes a first Step of Visualizing a geometric model from at least one viewpoint and then Sampling Surfaces of the Visualized geometric model, from the at least one viewpoint, to generate a Set of primary Sample points (Blocks A and B). A next step executes a polyhedral Synthesis technique using the Set of primary Sample points by the Steps of (Block C) performing a three dimensional Delaunay triangulation of the primary Sample points to generate triangles; (Block D) performing alpha Solid extraction using the generated triangles; and (Block E) obtaining the simplified model from the boundary of the extracted alpha-Solid.”); and
 	adjusting LOD (Level of Detail) of a triangular mesh model created by the lightweight triangular mesh data (col. 6, lines 9-19: “A next Step adds points from a finer Sampling of the model (secondary samples), and uses this Second Set of points to locally improve the fitting of the reconstructed model to the original. This is done by projecting each additional point to the closest face in the alpha-Solid boundary, retriangulating the face to accommodate the new points, and finally reprojecting the new points back to their original position. In this way the topology and large Scale geometric features of the model are captured by the alpha-Solid, while Smaller Scale details are reconstructed by the local retriangulation and fitting process.”    col. 7, lines 4-5: “An optional step (Block F) refines the Simplified model using a set of Secondary Sample points.”  col. 7, lines 33-36: “The optional step F employs the Secondary Set of Sampling points to refine the Surface of the Simplified model, in this case restoring the largest through hole to its correct circular shape.”),
 	wherein the step of making the 3D data about a 3D object into lightweight triangular mesh data includes:
 	creating a 3D object model (e.g., col. 3, lines 20-21: “visualized surface 40 of the object model“) using the received 3D data about the 3D object (e.g., col. 3, lines 15-17: “a dense triangle mesh representing a surface or surfaces 40 of an object model (e.g., the head of golf club)”) (col. 6, lines col. 7, lines 9-11: “Step A of the method renders the geometric model from, for example, four different viewpoints.”  col. 6, lines 60-61: “Visualizing a geometric model from at least one viewpoint” col. 3, lines 14-17: “Referring to FIG. 2A, a dense triangle mesh representing a surface or surfaces 40 of an object model (e.g., the head of golf club) is sampled at a number of points (shown as dots 40A).”  col. 3, lines 20-21: “In the first phase, the visualized surface 40 of the object model is sampled at a number of points 40A.”  col. 3, lines 32-36: “In the preferred embodiment, the object model is rendered from a sequence of viewpoints with the apparatus shown in FIG. 1, using a common z-buffer (depth buffer) based rendering engine (e.g., one known in the art as OpenGL).”  col. 2, lines 9-14: “More particularly, a presently preferred computer implemented method for generating a simplified version of a geometric model includes a first step of visualizing a geometric model from at least one viewpoint and then sampling surfaces of the visualized geometric model to generate a set of primary sample points.”);
 	projecting rays onto the created 3D object model (e.g., col. 3, lines 20-21: “the visualized surface 40 of the object model is sampled at a number of points 40A.”) to select intersections of the rays and surfaces of the 3D object model (e.g., col. 4, line 31: “sample points 40A”) (col. 3, lines 20-30: “In the first phase, the visualized surface 40 of the object model is sampled at a number of points 40A. The density of the sampling can be specified by the user as a tradeoff between the quality of the approximation and the complexity of the simplified model. Sample points (<x, y, z>-tuples) may optionally be augmented with attribute information, such as color, surface normal, texture, etc. Although described in the context of user-selected sampling densities and the like, it is within the scope of this invention to execute the method under the control of software and without user intervention.”   col. 6, lines 32-34: “sampling the model from a plurality of viewpoints, such that each part of the model’s surface is visible from at least one viewpoint,”   col. 6, lines 60-64: “Visualizing a geometric model from at least one viewpoint and then sampling surfaces of the visualized geometric model, from the at least one viewpoint, to generate a set of primary sample points (Blocks A and B).”    col. 7, lines 11-25: “Visualized surfaces in device coordinates are sampled for each of the four views, resulting in a set of primary sample points 40A, which may be considered as a "cloud” of sample points (Step B). Each sample point has an associated x, y, z coordinate in world coordinate space, which is obtained using the above-referenced inverse transformation from the device coordinates. One or more surface attributes can also be associated with each of the primary sample points 40A, as described previously. The cloud of primary sample points is then triangulated (Step C) using, preferably, the Delaunay triangulation method to generate triangles 40B (only a few of which are shown). Steps D and E extract the alpha-solid from the set of surface triangles and then obtain the simplified model from the boundary of the extracted alpha-solid.”  col. 2, lines 9-14: “More particularly, a presently preferred computer implemented method for generating a simplified version of a geometric model includes a first step of visualizing a geometric model from at least one viewpoint and then sampling surfaces of the visualized geometric model to generate a set of primary sample points.”); and
 	constructing a triangle mesh model (e.g., col. 2, lines 17-20: “computing a three dimensional Delaunay triangulation of the primary sample points to generate triangles) using the intersections of the rays and surfaces of the 3D object model (e.g., col. 4, line 31: “sample points 40A”; col. 7, line 13: “primary sample points 40A”) (col. 6, line 64 – col. 7, line 4: “A next step executes a polyhedral Synthesis technique using the Set of primary Sample points by the Steps of (Block C) performing a three dimensional Delaunay triangulation of the primary Sample points to generate triangles; (Block D) performing alpha Solid extraction using the generated triangles; and (Block E) obtaining the simplified model from the boundary of the extracted alpha-Solid.”  col. 2, lines 14-21: “A next step executes a polyhedral synthesis technique using the set of primary sample points by the steps of computing a three dimensional Delaunay triangulation of the primary sample points to generate triangles; extracting an alpha-solid using the generated triangles; and obtaining the simplified model from the boundary of the extracted alpha-solid. An optional step refines the simplified model using a set of secondary sample points.”).
 	Although arguably inherently taught by BERNARDINI, BERNARDINI fails to explicitly disclose that “the visualized surface 40 of the object model is sampled at a number of points 40A” (col. 3, lines 20-30) by the claimed “projecting rays onto the created 3D object model to select intersections of the rays and surfaces of the 3D object model.”
 	However, whereas BERNARDINI may not be entirely explicit as to, ZWICKER clearly teaches sampling points on a surface of a 3D object model by:
 	projecting rays (e.g., col. 5, line 46: “sampled by casting rays”) onto the created 3D object model (e.g., col. 5, lines 46-47: “graphic object is sampled by casting rays through the object.”  col. 4, lines 41-42: “a graphics model”, col. 4, lines 42-43: “the surfaces of complex geometric models” col. 8, line 4: “graphic object 201”) to select intersections of the rays and surfaces of the 3D object model (e.g., col. 5, lines 48-51: “The surface of the object is sampled for shape and shade attributes at points where the rays intersect the surface.”  col. 4, lines 41-42: “point samples of a graphics model”; col. 4, lines 42-43: “the surfaces of complex geometric models are sampled along three orthographic views.”) (col. 4, lines 42-45f: “In a preprocessing stage, the surfaces of complex geometric models are sampled along three orthographic views. The invention adaptively samples the object using image space resolution.”   col. 5, lines 46-52: “The graphic object is sampled by casting rays through the object. The rays originate at orthogonal planes surrounding the object. The surface of the object is sampled for shape and shade attributes at points where the rays intersect the surface. The sampled shape and shade attributes of each sampled point are stored in the octree stored in the memory.”  col. 8, lines 2-10: “FIG. 2 is a high level block diagram of a sampling preprocessing stage 200. An adaptive sampling process 210 converts a graphic object 201 and its textures attributes to surfels 211. During sampling, we use ray casting to arrange the surfels in three orthogonal layered depth images (LDIs). The LDIs store multiple surfels along each ray, one for each ray-surface intersection point. We call this arrangement of three orthogonal LDIs a layered depth cube (LDC) or "block."”  col. 9, lines 46-48: “Ray casting records all intersections of the rays with the objects surface 411, including backfacing surfaces.”).
 	Thus, as simply an instance of applying a known technique to a known method ready for improvement to yield predictable results, it would have been obvious to one of ordinary skill in the art to have modified the method of generating a simplified triangular mesh taught by BERNARDINI by using the known technique of sampling points on the surface of a 3D object model by casting rays through the 3D object model to select sample points at the intersections of the rays and surfaces of the 3D object model, taught by ZWIKKER, in order to perform the step of sampling points on the surface of the visualized object model in the mesh simplification method disclosed by BERNARDINI.
 	Regarding claim 10 (depends on claim 9), ZWIKKER further teaches that the step of projecting rays onto the created 3D object model to select intersections of the rays and surfaces of the 3D object model involves:
 	surrounding the 3D object model with a cuboid, and projecting rays towards the 3D object model in directions perpendicular to each surface of the cuboid (col. 4, lines 43-45: “In a preprocessing stage, the surfaces of complex geometric models are sampled along three orthographic views.”  col. 5, lines 46-51: “The graphic object is sampled by casting rays through the object. The rays originate at orthogonal planes surrounding the object. The surface of the object is sampled for shape and shade attributes at points where the rays intersect the surface.”   col. 8, lines 2-10: “FIG. 2 is a high level block diagram of a sampling preprocessing stage 200. An adaptive sampling process 210 converts a graphic object 201 and its textures attributes to surfels 211. During sampling, we use ray casting to arrange the surfels in three orthogonal layered depth images (LDIs). The LDIs store multiple surfels along each ray, one for each ray-surface intersection point. We call this arrangement of three orthogonal LDIs a layered depth cube (LDC) or "block."”   col. 9, lines 41-48: “As shown in FIG. 4a for only two of the three layered depth images (LDI 1) 401 and (LDI 2) 402, we sample a graphic object 410 from three sides of a cube into three orthogonal LDIs called a layered depth cube (LDC). As stated above, the sampling is done at an expected output image space resolution. Ray casting records all intersections of the rays with the objects surface 411, including backfacing surfaces.”).
 	Regarding claim 11 (depends on claim 9), ZWIKKER further teaches:
 	wherein after surrounding the 3D object model with a cuboid (col. 9, lines 43-44: “we sample a graphic object 410 from three sides of a cube”), each surface of the cuboid is divided into a grid structure at regular intervals (col. 9, lines 43-44: “the sampling is done at an expected output image space resolution.”  col. 7, line19-20: “defined on the resolution of the image grid.”  col. 7, lines 30: “sampling grid”;  col. 8, lines 10-13: “For example, we can use a sampling resolution of 5122 for an expected output resolution of 4802. That is, we chose a sampling resolution to provide a predetermined image quality.”   NOTE: the output image resolution, or sampling resolution, defines a “grid structure”.  See the “grid structure” shown in FIG. 4a-4b.), and the rays are projected from grid points towards the 3D object model (col. 4, lines 43-46: “In a preprocessing stage, the surfaces of complex geometric models are sampled along three orthographic views.  The invention adaptively samples the object using image space resolution.”  col. 5, lines 46-51: “The graphic object is sampled by casting rays through the object. The rays originate at orthogonal planes surrounding the object. The surface of the object is sampled for shape and shade attributes at points where the rays intersect the surface.”   col. 8, lines 2-10: “FIG. 2 is a high level block diagram of a sampling preprocessing stage 200. An adaptive sampling process 210 converts a graphic object 201 and its textures attributes to surfels 211. During sampling, we use ray casting to arrange the surfels in three orthogonal layered depth images (LDIs). The LDIs store multiple surfels along each ray, one for each ray-surface intersection point. We call this arrangement of three orthogonal LDIs a layered depth cube (LDC) or "block."”   col. 9, lines 41-48: “As shown in FIG. 4a for only two of the three layered depth images (LDI 1) 401 and (LDI 2) 402, we sample a graphic object 410 from three sides of a cube into three orthogonal LDIs called a layered depth cube (LDC). As stated above, the sampling is done at an expected output image space resolution. Ray casting records all intersections of the rays with the objects surface 411, including backfacing surfaces.”).	
   	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over BERNARDINI et al. (US 6,278,457) in view of ZWIKKER et al. (US 6,580,425), further in view of STARHILL et al. (US 2017/0169608, hereinafter “STARHILL”).
	Regarding claim 13 (depends on claim 9), whereas BERNARDINI and ZWIKKER are not explicit as to, STARHILL teaches:
 	the step of adjusting LOD of a triangular mesh model created by the lightweight triangular mesh data (¶ [0001]: “Computer systems can represent the surface of three-dimensional models using a mesh of triangles. The quantity of triangles within the initial representation of these models makes it necessary to simplify the model through a mesh simplification process. The objective of the mesh simplification process is to produce an output mesh that includes a reduced number of triangles, while retaining the important characteristics of the input mesh.”) includes:
 	dividing edges of each triangle forming the triangle mesh model into frontier edges and inner edges (¶ [0036]: “Edge identification module 103 can be configured and utilized to determine whether a particular edge of a component mesh is a boundary edge or an interior edge. Each component mesh can include a plurality of interior edges and a plurality of boundary edges. The interior edges are positioned within the interior of the component mesh. The boundary edges are positioned at a boundary (e.g., boundary plane) that separates the component mesh from another component mesh.”  ¶ [0105]: “At 403, the computer system can identify boundary edges and interior edges of a component mesh. For example, computer system 100 can utilize edge identification module 103 to identify boundary edges and interior edges of component mesh 202 and/or component mesh 203. Identified boundary edges and interior edges can be used to determine candidate edge collapses, costs of performing candidate edge collapses, and/or to perform other mesh simplification operations.”);
 	collapsing one or more edges among the frontier and inner edges for each triangle forming the triangle mesh model (¶ [0036]: “Depending upon the complexity of the component meshes, parallel mesh simplification can involve performing numerous boundary edge collapses and interior edge collapses on each component mesh.”  ¶ [0038]: “In various implementations, a standard mesh simplification algorithm such as the QSlim algorithm can be utilized for interior edge collapses in a component mesh. The standard mesh simplification algorithm can be used to define a point V' as the position of a new vertex that results from the collapse of an interior edge connected by vertices V0 and V1.”  ¶ [0041]: “In accordance with aspects of the described subject matter, boundary edge collapses are computed by a different mechanism from standard edge collapses. In various implementations, a special or non-standard boundary edge collapse function is utilized for mesh simplification.”   ¶ [0042]: “This non-standard boundary edge collapse function expresses the boundary constraint as a quadric and excludes face terms to keep results in the boundary plane. Minimizing the non-standard boundary edge collapse function defines the position of the resulting vertex as a point V' that, essentially, is guaranteed to lie on the boundary plane and that is independent of the interior of the component mesh.”  ¶ [0043]: “Advantageously, when an input mesh is decomposed into tiles that are divided by planes, the non-standard boundary edge collapse function ensures that the boundaries of the component meshes remain within the planes that define tile boundaries. When performing a boundary edge collapse to simplify a component mesh, the non-standard boundary edge collapse function can be used to compute the position of the resulting vertex such that the new vertex position is almost guaranteed to lie on the boundary plane.”  ¶ [0063]: “Rather than performing boundary simplification first, followed by interior simplification, the execution of the boundary edge collapses is interleaved with the execution of the interior edge collapses. To ensure that the boundary simplification is not affected by the interior simplification, a "dry run" boundary simplification can be performed to determine which boundary edge collapses are to be performed in what order, but without applying changes to the component mesh. The simplification operation can then use the planned boundary edge collapses as input and perform both boundary edge collapses and interior edge collapses in an order determined by the relative costs of the edge collapses.”     ¶ [0064]: “By executing the boundary edge collapses and interior edge collapses in an interleaved manner based on the costs of the edge collapses, the interior connectivity of the component mesh becomes simpler as the boundary is simplified.”  ¶ [0076]: “For a component mesh, cost calculation module 107 can calculate the costs associated with all possible edge collapses, the costs associated with a subset of all possible edge collapses, and/or the costs associated with edges that have been formed as a result of earlier edge collapse operations. Cost calculation module 107 can order or rank candidate edge collapses (e.g., boundary edge collapses and interior edge collapses) by their associated costs. At various stages during mesh simplification, cost calculation module 107 can update the possible remaining candidate edge collapses and their associated costs.”  ¶ [0077]: “Edge collapsing module 108 can simplify a component mesh by reducing the number of faces, edges, and vertices contained in the component mesh. Edge collapsing module 108 can simplify a component mesh by performing both boundary edge collapses and interior edge collapses. Edge collapsing module 108 performs edge collapses to collapse the two vertices of a particular edge into a single resulting vertex.”  ¶ [0108]: “At 406, the computer system can interleave performing boundary edge collapses and performing interior edge collapses during simplification of the component mesh. For example, computer system 100 can utilize edge collapsing module 108 to interleave the performing of boundary edge collapses and the performing of interior edge collapses based on the costs of performing the candidate edge collapses to simplify the component mesh. Execution of boundary edge collapses and execution of interior edge collapses can be interleaved in an order (e.g., lowest cost to highest cost) based the calculated costs of performing the candidate edge collapses. For instance, computer system 100 can select the candidate edge collapse (e.g., boundary edge collapse or interior edge collapse) having the lowest cost as the next edge collapse to perform. Performing one or more interior edge collapses can be interleaved between performing of one boundary edge collapse and another boundary edge collapse.”); and
 	determining whether a decrease in LOD due to the collapsed edges is within an acceptable range (¶ [0063]: “Rather than performing boundary simplification first, followed by interior simplification, the execution of the boundary edge collapses is interleaved with the execution of the interior edge collapses. To ensure that the boundary simplification is not affected by the interior simplification, a "dry run" boundary simplification can be performed to determine which boundary edge collapses are to be performed in what order, but without applying changes to the component mesh. The simplification operation can then use the planned boundary edge collapses as input and perform both boundary edge collapses and interior edge collapses in an order determined by the relative costs of the edge collapses.”   ¶ [0066]: “Cost calculation module 107 can be configured and utilized to assign a cost to collapsing a particular edge of a component mesh. The costs of collapsing interior edges and boundary edges are calculated differently. Cost calculation module 107 can utilize the standard edge collapsing function to determine the costs of collapsing interior edges and can utilize the special or non-standard edge collapsing function to determine the costs of collapsing boundary edges.”  ¶ [0075]: “Cost calculation module 107 can determine and output candidate edge collapses together with their associated costs. The candidate edge collapses can include a plurality of boundary edge collapses and a plurality of interior edge collapses. In some implementations, cost calculation module 107 can calculate the costs associated with boundary edge collapses before calculating the costs associated with interior edge collapses. However, since boundary edge collapses and interior edge collapses are interleaved, cost calculation module 107 can calculate the costs associated with boundary edge collapses and interior boundary edge collapses in any order.”  ¶ [0076]: “For a component mesh, cost calculation module 107 can calculate the costs associated with all possible edge collapses, the costs associated with a subset of all possible edge collapses, and/or the costs associated with edges that have been formed as a result of earlier edge collapse operations. Cost calculation module 107 can order or rank candidate edge collapses (e.g., boundary edge collapses and interior edge collapses) by their associated costs. At various stages during mesh simplification, cost calculation module 107 can update the possible remaining candidate edge collapses and their associated costs.”   ¶ [0078]: “Edge collapsing module 108 can employ a mesh simplification technique that involves selecting and/or performing candidate edge collapses for a component mesh in an order based upon their relative costs with respect to one another. To simplify a component mesh, edge collapsing module 108 can select the next edge collapse to perform based on the relative costs associated with the candidate edge collapses. For instance, at each step of the mesh simplification process, edge collapsing module 108 can select the candidate edge collapse (i.e. boundary edge collapse or interior edge collapse) having the lowest cost. As a result, boundary edge collapses and interior edge collapses can be performed in an order such as from lowest cost to highest cost based on the calculated costs of performing the candidate edge collapses.”  ¶ [0107]: “At 405, the computer system can calculate costs of performing candidate edge collapses (e.g., boundary edge collapses and interior edge collapses) for the component mesh. For example, computer system 100 can utilize cost calculation module 107 to calculate costs of performing boundary edge collapses and performing interior edge collapses. A cost of performing a boundary edge collapse can be calculated based on a position of a resulting vertex of the boundary edge collapse. For instance, the cost of performing the boundary edge collapse can be calculated based on distances from the position of the resulting vertex to respective planes and to a boundary plane. The respective planes can contain a respective edge formed by one of the vertices of the boundary edge and further can contain a vector that is perpendicular to the boundary plane.”).
 	Thus, in order to further simplify the triangle mesh model generate by the method taught by the combination of BERNARDINI and ZWIKKER, it would have been obvious to one of ordinary skill in the art to have further adjusted the LOD of the triangular mesh by identifying whether edges of each triangle are frontier edges or inner edges, collapsing one or more of the frontier edges for each triangle forming the triangular mesh and determining whether a decrease in LOD due to the collapsed edges is within an acceptable range, as taught by STARHILL.
Allowable Subject Matter
 	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claims 14-16 would be allowable if rewritten to overcome all of the claim objections and/or rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
 	At present, it is not apparent to the examiner which part of the application could serve as a basis for new and allowable claims.   However, should the applicant nevertheless regard some particular matter as patentable, the examiner encourages applicant to appropriately amend the claims to include such matter and to indicate in the REMARKS the difference(s) between the prior art and the claimed invention as well as the significance thereof.
  	Furthermore, should applicant decide to amend the claims, examiner respectfully requests that the applicant please indicate in the REMARKS from which page(s), line(s) or claim(s) of the originally filed application that any amendments are derived.   See MPEP § 2163(II)(A) (There is a strong presumption that an adequate written description of the claimed invention is present in the specification as filed, Wertheim, 541 F.2d at 262, 191 USPQ at 96; however, with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.).
 	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  Extensions of time may be available under the provisions of 37 CFR 1.136(a).   In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 USC § 133).  
Relevant Prior Art
   	The following prior art, although not relied upon, is made of record since it is considered pertinent to applicant's disclosure:
  	BORREL et al. (US 5448686) discloses processing a first model of the object so as to produce a simplified model thereof, the step of processing including the steps of (a) superimposing a first plurality of grid cells on the first model; for any one of the first plurality of grid cells containing more than one vertex of the first model, (b) combining the vertices into a first representative vertex; (c) generating a first simplified model that includes the first representative vertex or first representative vertices; and (d) storing the first simplified model for subsequent use. 
	MACPHERSON (US 2003/0046617) discloses generating a modified mesh by simplifying an original mesh representing a scene or object by collapsing edges of the original mesh in an order defined by an error metric to produce the modified mesh. Determining the error metric includes selecting an edge of the mesh, performing an edge collapse operation for the selected edge, computing at least one distance from a plane of each updated face of the mesh to a position of a vertex removed during the edge collapse operation, selecting a maximum distance of the computed distances as the error metric for the edge collapse operation for the selected edge, and restoring the collapsed edge to the mesh.
 	SHIN et al. (US 2003/0112239) discloses a method of mesh simplification via ununiform spatial division. The method includes calculating the angle between the faces which are produced after edge contraction, and determining the edge as a candidate edge to be contracted if the angle is within a value predetermined by a user.  The face angle test is executed as the final test to calculate the angle between the faces produced after the edge contraction. If the angle is beyond the value predetermined by the user, the edge contraction is not executed. Without this test, the angle between the faces tends to gradually increase during simplification, thereby having a great effect to the mesh shape.
 	DECORO et al. (US 2009/0109219) discloses mesh simplification. A vertex shader receives a dataset for an input mesh that portrays a three-dimensional graphics object. The vertex shader generates from the dataset vertices for primitives that make up the input mesh. The input mesh is divided into a grid of cells. A geometry shader receives the vertices from the vertex shader and generates from the received vertices a simplified mesh that portrays the three-dimensional graphics object in less detail than the input mesh. Before the input mesh is divided into grid cells, a warping function can be applied to the input mesh based on a weighting function to warp the input mesh, thereby increasing sampling at a region of interest. A projective warping can be performed on the grid to produce grid cells of different volumes in accordance with a camera position.
 	JOHANSSON et al. (US 2010/0277476) discloses a method for simplifying geometrical data in higher dimensions and in particular reducing three-dimensional (3D) mesh (801) from an original 3D mesh (800). The simplification method comprises a series of reduction steps combined with operations that map the original data onto the reduced data in subsequent steps. The mapping allows calculation of absolute geometrical metrics, including distance and volume, for bounded simplification.
	LEE et al. (US 2013/0187915) discloses methods for compressing three dimensional data of a scene. Data is received comprising (i) three dimensional data of a scene, and (ii) depth data associated with the three dimensional data. A triangle mesh is generated based on the three dimensional data, the triangle mesh comprising a plurality of triangles, each triangle including three vertices and three edges connecting the three vertices. For each edge in the triangle mesh, a metric is calculated for the edge based on data from the depth data associated with the edge, a length of the edge, and a curvature of the edge. A set of edges is collapsed based on a metric associated with each edge in the set of edges to generate a compressed triangle mesh.
Contact Information
 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675